DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 5-12, 14-19 and 21-24 are currently pending. 
Claim(s) 1, 14 and 17 have been amended.
Claim(s) 3, 4, 13 and 20 have been canceled.
Claim(s) 21-24 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 9, 12, 14-17, 19, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301752, Sakamoto et al. in view of US 2017/0338522, Hu et al.
Regarding claims 1, 9, 12, 14, 17, 21 and 24
	Sakamoto teaches a solid state electrolyte material [Abstract and paragraph 0098] comprising: a decontaminated lithium conducting ceramic oxide material selected from the group consisting of Li5La3Ta2O12 (LLTO), Li1+xTi2-xAlx(PO4)3 (LTAP), Li1+x+yTi2-xAlxSiy(PO4)3-y (LTASP), LiTixZr2-x(PO4)3 (LTZP), Li2Nd3TeSbO12 and a mixture thereof (corresponding to a lithium ceramic oxide represented by the formula LiuRevMwAxOy, wherein x is 0, u can vary from 3-7.5, v can vary from 0-3, w can vary from 0-2 and y can vary from 11-12.5, wherein said material has been cleaned to remove surface contaminants thereby meeting with the limitation “decontaminated”), wherein 
	the decontaminated lithium conducting ceramic oxide material (LiuRevMwAxOy) includes a decontaminated surface thickness (the surface of the conductive ceramic oxide is subjected to a polishing treatment to remove a contamination layer and therefore comprises a “decontaminated surface thickness”) [paragraphs 0134 and 0163], 
the decontaminated lithium conducting ceramic oxide material (LiuRevMwAxOy) is formed from a contaminated lithium conducting ceramic oxide material having a contaminated surface thickness of one or more contaminants (the surface of the conductive ceramic oxide material comprises a contamination layer composed of lithium carbonate (Li.sub.2CO.sub.3), lithium hydroxide (LiOH), and other adventitious carbon species, wherein the surface is cleaned to form the decontaminated material thereby meeting with the limitation “formed from a contaminated lithium conducting ceramic oxide material having a contaminated surface thickness of one or more contaminants”) [paragraphs 0163 and 0165], 
the contaminated lithium ceramic oxide material has a contaminated impedance (corresponding to the impedance of the contamination layer) and the decontaminated lithium conducting ceramic oxide has a decontaminated impedance (corresponding to the impedance of the cleaned surface) [paragraphs 0163 and 0165],
the solid-state electrolyte material has a thickness of less than 100 µm (less than 50 µm) [paragraph 0008], and the solid state electrolyte material formed in a spherical shape having a diameter (See spherical shape Li-LLZO-Li cell) [Fig. 6, paragraphs 0084 and 0168].
	Sakamoto does not teach the decontaminated surface thickness is less than or equal to 5 nm, wherein the decontaminated impedance is less than the contaminated impedance at room temperature by a factor in a range of 6 to 22 times.
Hu teaches depositing an ultra-thin surface layer having a thickness of 1-2 nm over a ceramic oxide material (e.g., LLZO), thereby forming a decontaminated lithium conducting ceramic oxide, in order to improve the electrode-electrolyte interface by reducing the interfacial resistance (the thin coating protects garnet from its decomposition via reacting with metallic Li, and maintains stable, high-conductive interface for garnet electrolyte with Li metal anode) [paragraphs 0005, 0030-0031 and 0082].    Said surface layer further reducing the impedance at room temperature by a factor of less than 20 times [paragraphs 0030, 0070 and 0074].
Sakamoto and Hu are analogous inventions in the field of solid-state electrolyte materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solid-state electrolyte material of Sakamoto to comprise an ultra-thin surface layer, as in Hu, in order reduce the interfacial impedance by a factor of less than 20 times thereby improving the electrode-electrolyte interface [Hu, paragraphs 0005, 0030-0031 and 0082].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 2 and 19
	Modified Sakamoto teaches the solid-state electrolyte material, wherein the decontaminated surface thickness is greater than or equal to 1 nm (1-2 nm) [Hu, paragraphs 0031, 0036].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 5
	Modified Sakamoto teaches the solid-state electrolyte material, wherein the decontaminated surface thickness includes one or more contaminants, the one or more contaminants includes one or more carbonates, one or more hydroxides and combinations thereof (a contamination layer readily forms and is predominantly composed of lithium carbonate, lithium hydroxide, and other adventitious carbon species) [Sakamoto, paragraphs 0163 and 0165; Hu, paragraph 0081].
Regarding claim 6
Modified Sakamoto teaches the solid-state electrolyte material, wherein the one or more carbonates includes one or more bicarbonates [Sakamoto, paragraph 0163; Hu, paragraphs 0081-0082]. 
Regarding claims 8 and 23
Modified Sakamoto teaches the solid-state electrolyte material, wherein the decontaminated lithium conducting ceramic oxide material has an interfacial resistance of 0 to 20 Ohm cm2 (e.g., less than 20 Ohm cm2) [Hu, paragraph 0070; Sakamoto, paragraph 0024]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 15
Modified Sakamoto teaches the solid state electrolyte material, wherein the solid state electrolyte material is a planar solid state electrolyte material (interfaces are planar) [Sakamoto, Figs. 1 and 6; Hu, Fig. 9 and paragraph 0006]. 
Regarding claim 16
Modified Sakamoto teaches the solid state electrolyte material, wherein the thickness of the solid state electrolyte material is 10 to 40 µm (less than 50 µm) [Sakamoto, paragraph 0008]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301752, Sakamoto et al. in view of US 2017/0338522, Hu et al. as applied to claims 1, 2, 5, 6, 8, 9, 12, 14-17, 19, 21, 23 and 24 above, and further in view of US 2020/0087211, Raj et al.
Regarding claim 7
All the limitations of claims 1 and 17, from which claims 7 and 22 depend, have been set forth above.
Modified Sakamoto is silent to the decontaminated lithium conducting ceramic oxide material having a wettability in a range of contact angles of 40° to 100°. 
However, Examiner notes that because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.  Further, modified Sakamoto teaches that the wetting between Li metal and the garnet electrolyte is improved) [Hu, paragraphs 0031-0032].
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As further clarification, Raj is cited below.
Raj teaches reducing the contact angle in order to achieve improved “Wetting” [paragraph 0027].  Such lowers the (i) electrochemical contact resistance between Li-metal and a lithium conducting ceramic oxide material by an order of magnitude, (ii) greatly enhances reliability and reproducibility of the electrochemical performance, and (iii) stabilizes the DC response of a Li| lithium ceramic oxide |Li cell over more than 50 back-and-forth cycles [paragraph 0027].
Absent a showing of criticality or unexpected results with respect to the contact angle (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired interface properties between Li-metal and the lithium conducting ceramic oxide material [Raj, paragraph 0027].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301752, Sakamoto et al. in view of US 2017/0338522, Hu et al. as applied to claims 1, 2, 5, 6, 8, 9, 12, 14-17, 19, 21, 23 and 24 above, and further in view of “Frontiers of solid-state batteries” (2018), Nanda et al.
Regarding claims 10 and 11
All the limitations of claim 9, from which claims 10 and 11 depend, have been set forth above.
Modified Sakamoto does not teach the contaminated surface thickness being greater than the decontaminated surface thickness, wherein the contaminated surface thickness is in a range of 50 to 70 nm.
Nanda teaches a solid state electrolyte material wherein surface contaminated LLZO shows carbonate rich layers up to 40 nm [Page 7].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the contaminated surface thickness to be greater than the decontaminated surface thickness and in a range of up to 40 nm because Nanda shows that the carbonate rich contaminated surface layers on lithium conducting ceramic oxide materials are known to be formed within said range upon exposure to air [Nanda, Page 7].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301752, Sakamoto et al. in view of US 2017/0338522, Hu et al. as applied to claims 1, 2, 5, 6, 8, 9, 12, 14-17, 19, 21, 23 and 24 above, and further in view of US 2016/0351973, Albano et al.
Regarding claim 18
All the limitations of claim 17, from which claim 18 depends, have been set forth above.
Modified Sakamoto does not teach the diameter of the spherical shape being in a range of 400 to 600 nm. 
	Albano teaches a lithium conducting ceramic oxide solid state electrolyte having a spherical shape and a diameter in a range of from 10-500 nm [paragraphs 0040 and 0043]. 
Modified Sakamoto and Albano are analogous inventions in the field of solid-state electrolyte materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diameter of the solid state electrolyte in modified Sakamoto to be in a range of from 10-500 nm, as in Albano, because such known to be suitable for spherical lithium conducting ceramic oxide materials [Albano, paragraphs 0040 and 0043].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
With regards to claims 1 and 17, Applicant argues that Sakamoto discloses an incomplete formula LinkReYMwAxOy because x is not defined. [0107]. None of the claimed decontaminated lithium conducting ceramic oxide materials are disclosed by Sakamoto.
Examiner respectfully disagrees.  LLZO is representative of said formula and does not include “Ax” (See paragraphs 0106-0113].  Accordingly, x = 0.  Further, Sakamoto, teaches that said element x is in a range of 0-2 (See paragraphs 0029-0037, 0042-0050 and 0106-0113].  Accordingly, the value of x is defined.  
	With regards to dependent claims 2 and 19, applicant argues that while Hu discloses “incorporation of an interfacial layer” [0030], claim 2 requires a “decontaminated” surface thickness. 
	Applicant argues that Hu instead incorporates an interfacial layer to “prevent formation of a detrimental material on a surface of an SSE.”
Applicant further argues that Hu does not form a decontaminated surface thickness from a contaminated material. 
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Sakamoto teaches the decontaminated lithium conducting ceramic oxide formed from a contaminated material and has a surface thickness [Sakamoto, paragraphs 0134, 0163 and 0165].  Said contaminated material being polished or partially cleaned to form a decontaminated surface thickness.  Accordingly, Sakamoto teaches a decontaminated surface thickness formed from a contaminated material.  However, it is noted that Applicant’s arguments are not commensurate with the claims.  Claims 2 and 19 merely require a decontaminated surface thickness.  Claims 2 and 19 do not set forth the decontaminated surface thickness formed from a contaminated material.  The claims merely set forth the decontaminated material to be formed from a contaminated material.  With regards to the limitation “including a decontaminated thickness), the claims do not particularly set forth said thickness being formed from the contaminated material.   The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g.,  > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). < Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (See MPEP 2111.03).  The claim does not preclude an interfacial layer as a decontaminated surface thickness.
	Applicant argues that claim 14 recites a decontaminated impedance less than the contaminated impedance by a factor of 6 to 22 times.  Applicant further argues that Hu discloses a 300-fold decrease from 606 Ω.cm2 to 2 Ω.cm2.
Examiner respectfully disagrees.  Said decrease in impedance is merely an working example.  As set forth in paragraph [0070], the impedance resistance of a device comprising one or more interfacial layer can be 20 times or less (see impedance units).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721